Case 2:21-cv-02131-SHM-tmp Document 19 Filed 06/24/21 Page 1 of 2                 PageID 55




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
______________________________________________________________________________

JACQUELINE KING-TOLIVER,                        )
                                                )
       Plaintiff,                               )
                                                )          No.: 2:21-cv-02131-SHM-tmp
v.                                              )
                                                )          JURY DEMANDED
UT MEDICAL GROUP, INC. d/b/a                    )
UNIVERSITY CLINICAL HEALTH,                     )
                                                )
       Defendant.                               )


        NOTICE OF SERVICE OF DEFENDANT’S INITIAL DISCLOSURES
______________________________________________________________________________

       Defendant UT Medical Group, Inc. d/b/a University Clinical Health (“Defendant” or

“UCH”) hereby gives notice of service of its Rule 26(a)(1)(A) Initial Disclosures upon Counsel

for Plaintiff Jacqueline King-Toliver on June 15, 2021.

                                                    Respectfully submitted,


                                                     /s/ Shayna A. Giles
                                                    Whitney M. Dowdy (#24985)
                                                    Shayna A. Giles (#36023)
                                                    BAKER, DONELSON, BEARMAN,
                                                    CALDWELL & BERKOWITZ
                                                    165 Madison Avenue, Suite 2000
                                                    Memphis, Tennessee 38103
                                                    (901) 526-2000
                                                    (901) 577-2303 – Facsimile
                                                    wdowdy@bakerdonelson.com
                                                    sgiles@bakerdonelson.com
                                                    Attorneys for Defendant
Case 2:21-cv-02131-SHM-tmp Document 19 Filed 06/24/21 Page 2 of 2                       PageID 56




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served via ECF filing
and/or electronic mail, this the 24th day of June 2021 to:

       Kristy L. Bennett
       Tressa V. Johnson
       JOHNSON & BENNETT, PLLC
       1331 Union Ave., Ste. 1226
       Memphis, TN 38104
       (901) 402-6830
       (901) 462.8629 fax
       kristy@myjbfirm.com
       tressa@myjbfirm.com
       Attorneys for Plaintiff

                                               /s/ Shayna A. Giles
